1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This office action is in response to claim amendments in relation to application 15/154,347 dated 5/13/2016.
3.    The instant application claims benefit to provisional application #62/162,342 with a priority date of 5/15/2015.
4.    No foreign priority claimed.
5.    The Pre-Grant publication #2016/0335913 is issued on 11/17/2016.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13, 17-21, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No US 20050038626 A1 to Flentov et al. (Flentov) in view of US 20100063778 A1 to Schrocket al. (Schrock) and further in view of  US 20130041617 A1 to Pease et al. (Pease).
Claim 1. Flentov discloses a method comprising:
measuring data using at least one sensor (Fig.1 element 20 measuring sensor), wherein the data is received from the at least one sensor in footwear of a user (Fig.7 element 112), the at least one sensor being located between a foot of the user and a sole of the ski footwear (Fig.7 elements 112,115A, 115B sensors between foot and sole of ski board footwear);
processing the data to evaluate a performance of the user, to yield processed data (Fig.10 central processing unit) ; and
transmitting the processed data to a feedback device (Fig.10 element 162 display feedback device; Para 0071 speed and time data are accessed by a user of the system i.e. via 
Flentov do not directly indicate processing unit separate from insole. Schrock, however, teaches processing unit separate from insole (Para 0009 electrodes and the force-sensitive material may be disposed on separate members of the sole structure). It would have been obvious to one of ordinary skill in the art, before the effective filing date of invention, to include the option for separate processor as illustrated by Schrock into Flentov’s traced travel path of the user’s apparatus to have another convenient distinguishable display.
Flentov in combination with Schrock teaches detecting each of the plurality of turns using a peak detection for a feedback device  (Para 0135, 0178 rotational accelerometer detecting peak values of turns and direction when occurred for the feedback to the user; Para 0086 information displayed in portion refers to successive peak information) but do not explicitly determine at least one performance metric relating to the plurality of tums while the user continues the performance and for each of the plurality of detected turns operating the feedback device to provide feedback based on the at least one performance metric the user completes the turn. 
Pease, however teaches occurrence of specific turn that determines a plurality of detecting turns on completion of a performing metric data relating to the turns and while the user continues the performance and for each of the plurality of detected turns operating the feedback device to provide feedback based on the at least one performance metric the user completes the turn (Para 0089-0095 rotation and completion of forefoot turns by gyroscope sensor determines peak for phase completions of a performance metric data such as for swing phase 
Claim 2. Flentov in combination discloses the method of claim 1, wherein the turn comprises a snow ski turn (Fig. element 10 snow ski boot turns; Fig. 18 elements 304 data recorded for skiing).
Claim 3. Flentov discloses The method of claim 1, wherein the footwear of the user comprises one of a ski boot boarding boot, a water skiing boot, a wakeboarding boot, an ice skate, a golf shoe, a rowing shoe, a horse riding boot, and a cycling shoe (Para 0164 sensing technologies which are appropriate for sporting activities such as skiing, snowboarding, windsurfing, skate-boarding, mountain biking, and roller-blading).
Claim 4. Flentov discloses the method of claim 1, wherein the processing of the data to evaluate the performance of the user further comprises: identifying a pressure applied to the at least one sensor by a foot of the user (Para 0106 senses pressure caused by weight of user within a boot); identifying a position and an orientation of the user (Para 0120, 0123 speed/velocity loft sensor identifying position and direction or orientation) ; and comparing the pressure, the position, and the orientation to a best practice threshold (Para 0158 cookies for detection above threshold gives a measure that could be used to compare pressure, position, and orientation).

Claim 7. Flentov discloses the method of claim 6, wherein the second sensor is embedded in one of a ski pole, a helmet, a snow glove, and a goggle (Fig.22 element 606, 614,616 a second sensors like microphone wires RF signal generator communicating antenna over the snow gloves; Para 0218 helmet system recording vibration).
Claim 8. Flentov discloses the method of claim 1, further comprising suggesting a lesson to the user based on the performance of the user (Para 0202 Meters coupled to user via a microphone 614 (and wire 616) provide a hum or pitch suggesting lesson to user how effective their approach is)
Claim 9. Flentov discloses the method of claim 1, wherein the feedback device provides the feedback while the user continues the performance (Para 0071, 0203 a user access feedback across communication line on display evaluating performance of sporting activity).
Claim 10. Flentov discloses the method of claim 9, wherein the feedback comprises at least one of audio feedback, haptic feedback, and near-eye display feedback (Para 0071 display feedback to user construing to be computer monitor display visible to near eye).
Claim 11. Flentov discloses the method of claim 1, wherein the processing of the data to evaluate the performance of the user further comprises: determining, using the processed data, 
Flentov directly indicate Fourier transform for determining type of material (Para 0215 An alternate embodiment is to record the signal in time and transform the signal to the frequency domain by performing a Fourier transformation to the data)
Claim 12. Flentov discloses method of claim 1, wherein the data is recorded by the at least one sensor as the user is skiing (Fig. 18 elements 304 data recorded for skiing), wherein the processed data is averaged across each ski turn to form a new performance metric for use in evaluating of the performance (Para 0086 button 67 is used to alter the modes of the system so that other information such as average "air" time may be calculated and displayed by the invention).
Claim 13. Flentov discloses method of claim 12, wherein the each ski turn is detected using a peak detection on the processed data (Para 0086 information displayed in portion 68 refers to successive peak information).
Claim 17. Flentov discloses method of claim 1, wherein the at least one sensor measures capacitance, the capacitance varying as the user applies pressure within the footwear (Para 0109 a pad that is placed under the skier’s boot and that changes capacitance as a function of a change of applied pressure).
Claim 18. Flentov discloses a system comprising: a capacitance sensor in footwear of a user (Fig.7 elements 112 capacitance sensors in footwear), the capacitance sensor being located between a foot cavity of the footwear and a sole of the footwear (Fig.7 elements 15A, 115B capacitance sensors between foot and sole of ski board footwear capacitance);

a computer-readable storage medium having instructions stored which, when executed by the processor (Para 0116 used to store instructions that processor fetch in executing its program), perform operations comprising: identifying, at the capacitance sensor, pressure related data associated with a performance of the user (Para 0106 identify senses pressure caused by weight of user within a boot); and transmitting the pressure related data to a data processing device (Para 0202 transmitter and receiver is needed at each meter).
Flentov do not directly indicate processing unit separate from insole. Schrock, however, teaches processing unit separate from insole (Para 0009 The electrodes and the force-sensitive material may be disposed on separate members of the sole structure). It would have been obvious to one of ordinary skill in the art, before the effective filing date of invention, to include the option for separate processor as illustrated by Schrock into Flentov’s traced travel path of the user’s apparatus to have another convenient distinguishable display.
Flentov in combination with Schrock teaches detecting each of the plurality of turns using a peak detection for a feedback device  (Para 0135, 0178 rotational accelerometer detecting peak values of turns and direction when occurred for the feedback to the user; Para 0086 information displayed in portion refers to successive peak information) but not explicitly determine at least one performance metric relating to the plurality of tums; and while the user continues the performance and for each of the plurality of detected turns operating the feedback device to provide feedback based on the at least one performance metric the user completes the turn. 
Pease, however teaches occurrence of specific turn that determines a plurality of detecting turns on completion of a performing metric data relating to the turns; and while the 
Claim 19. Flentov discloses system of claim 18, wherein the capacitance sensor further comprises: an accelerometer; a magnetometer; and a gyroscope (Para 0028-0030 accelerometer; and magnetic meters; Also alternatively Gyroscopic determination could be made as cited in para 0142).
Claim 20. Flentov discloses system of claim 19, wherein the capacitance sensor is coupled via a cable to the processor, and wherein the transmitting of the pressure related data occurs using a Radio Frequency signal (Para 0202 RF signal generator working with capacitors connected to processor).
Claim 21 Flentov discloses the system of claim 20, further comprising: a feedback device; and the computer-readable storage medium having additional instructions stored which, when executed by the processor, cause the processor to perform operations (Para 0069 microprocessor subsystem; Fig.10 central processing unit)comprising: receiving, in response to 
Claim 24. Flentov discloses A system comprising: processing unit on the back of footwear (Para 0069 microprocessor subsystem); and a computer-readable storage medium having instructions stored which, when executed by the processor, perform operations comprising: identifying, at the sensor, pressure data.
Claim 25. Flentov discloses the system of claim 22, wherein the sensor is connected using cable with non-uniform friction (Para 0109 capacitive sensor which measures capacitance, the capacitance being modified as the user applies pressure within the snow ski boot; capacitance-changing element 114 that changes capacitance under varying applied pressures are generally of non-uniform friction).
Claim 26 and 27 Flentov in combination teaches the method of claim 1, wherein determining has not been disclosed that a turn has occurred comprises evaluating at least one of a yaw7, a roll, and a pitch of the user’s feet and/or wherein the turn is detected using a peak in the data and further comprising determining the end of the turn. Flowever, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to provide a processing instruction in Flentove combination for a performance metric, as taught by Kirtley, wherein the turn is 7, a roll, and a pitch of the user’s feet or further determining the end of the turn, as a matter of design choice, because applicant has not disclosed that rotation determination of yaw7, a roll, and a pitch of the user’s feet or end of turn determination provides an advantage or is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Kirtley’s device, and applicant’s invention, to perform equally well with either the rotation taught or the turn completions. Therefore, it would have been prima facie obvious to modify Flentov’s to obtain the invention as specified in claim 26 and 27 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Claim 5, 14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20050038626 A1 to Flentov et al. (Flentov) in view of US 20100063778 Al to Schrock et al. (Schrock)  in view of US 20130041617 A1 to Pease et al. (Pease) as applied to claim 1 above, and further in view of US 20120183940 Al to Aragones et al.( Aragones).
Claim 5. Flentov in combination teaches the method of claim 1, wherein the processing of the data to evaluate the performance of the user further comprises: combining the processed data (Fig.10 central processing unit) but not with a video of the performance of the user. Aragones, however, teaches the video of process data to evaluate the performance (Fig.6 instructing user on how to perform an exercise; Para 0036 an image capturing device e.g., one or more video cameras, and sensor device used to determine performance images). It would have been obvious to one of ordinary skill in the art, before the effective filing date of invention, to have included the video of process data to evaluate the performance as described by Aragones to be substituted into Flentov’s apparatus so as to audio video equipment could also augment evaluation process.

Claim 16. Flentov teaches The method of claim 15 with feedback device but not one of a smartphone and a tablet. Aragones, however, teaches the feedback device is one of a smartphone and a tablet (Para 0038 smart electronic device, such as a telephone or digital player, including an IPOD.RTM., IPAD.RTM, iPhone.RTM). It would have been obvious to one of ordinary skill in the art, before the effective filing date of invention, to have included the feedback device is one of a smartphone and a tablet as described by Aragones into Flentov’s feedback devices so as to include a greater range of multifunctional devices for use.

Response to Arguments/Remarks
Applicant's arguments/amendments filed on December 28, 2021 have been considered and considered to be convincing to overcome the 35USC§103 rejections.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims.
Applicant on pages 8-9 asserted that prior art Flentov et al.  in view of Schrock et al, and further in view of Kirtley is not disclosing for each turn processing the data detecting a turn using a peak detection, and determining a performance metric relating to the turn and that for each turn performance metric is transmitted to the user once the user completes the turn as now more clearly required by currently amended claim 1.
Examiner however provided a new ground of rejection above highlighting that art combination now more clearly teaches the performance rnetric(s) determined for each turn of a boot skier metric(s) presents a feedback once the user completes each one of the turns. 
Other applicant’s argument on page 8,9 do not commensurate in scope with the recitation of the claim.

Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

1.    Applicant's arguments/amendments filed on January 8, 2020 have been considered but found to be persuasive to the overcome the 35USC§103 rejections.
2.    However, upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims.
3.    Applicant asserted that Flentov does not in fact teach the use of a sensor "located in an insole between a foot of the user and a sole of the footwear", as required by currently amended claim 1. But located near footwear sole. Furthermore, Schrockdoes not disclose a processing 
4.    But examiner observes that art Schrock in combination teaches external processor for a shoe that has a sensor system operably connected to a communication port. Performance data is collected by the system and can be transferred for further use via the communication port. Sensor is placed in the interior of the footwear and a separate processing unit that is located on the exterior of the footwear.
5.    This is not situation for a combined sensor and processor apparatus disclosed with processor is embedded in the sole of the footwear. Rotation is determined wherein processing the data could easily be determining a turn that has occurred in a for a performance metric relating to the turn.
6.    The prior art Kirtley may provide a novel combination of such sensors in a removable shoe insole, together with other electronic components, which can be inserted into the shoe of a person or patient in need of or desiring gait analysis or monitoring.
7.    As a general comment it could be emphasized that an examiner’s answer changes the statutory basis of the rejection from 35 U.S.C. 103 to 35 U.S.C. 102, and relies on the same teachings of the remaining reference to support the 35 U.S.C. 102 rejection, then the rejection does not constitute a new ground of rejection. For example, in In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978), a claim directed to a genus of chemical compounds was rejected under 35 U.S.C. 103 over a combination of references. The primary reference disclosed a species that fell within the claimed genus. Both the examiner and the Board cited the species to reject the claim under 35 U.S.C. 103. The court affirmed the rejection, but did so under 35 U.S.C. 102, stating that "lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974)). Because the court relied on the same prior art species as both the examiner and Board, the court held that this did not constitute a new ground of rejection. May, 574 F.2d at 1089, 197 USPQ at 607.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080214360 A1 Stirling  et al.: A system for estimating motion parameters corresponding to a user
US 20150067811 A1 Agnew  et al.  :systems, apparatuses, computer readable media, and methods configured to process input specifying a user attribute, adjust a performance zone based on the user attribute, receive data generated by at least one of an accelerometer and a force sensor, determine whether the data is within the performance zone, and output the determination.
US 20070006489 A1 Case et al. : Monitoring system receiving input from the same sensing device used for providing data to the control system
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached on 571 270 3137.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272 7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        March 30, 2021
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715